DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Withdrawn Rejections
	Claims 16-17 (steps 4-f) and 4-g)) have been amended to comply with the written description and thus the 112(a) rejection for introducing new matter has been withdrawn.
	Claims 16-17 have also been amended to obviate the indefinite languages, hence the 112(b) rejection has been withdrawn.
	Applicant’s arguments with respect to the new matter rejection of Claims 28-30 (pages 1-2 of the Remarks 12/07/2020) have been considered and thus the 112(a) rejection of the claims has been withdrawn.
	Furthermore, Applicant’s arguments with respect to Wendlinger (pages 2-3 of the Remarks 12/07/2020) have been considered and were found persuasive. Accordingly, the 103 and nonstatutory double patenting rejections have been withdrawn.
	
Newly Objected Claim Objections
Claims 16-17 are newly objected to because of the following informalities:  steps 4-f) and 4-g) in the claims have to be replaced by 4-c) and 4-d), respectively because the previously presented steps 4-c) and 4-d) have been canceled.  Appropriate correction is required.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claims 16-30 are newly rejected under 35 U.S.C. 103 as being unpatentable over Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) in view of Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). 
Regarding Claims 16-17, Ondrus teaches a process for preparing 2,3,3,3-tetrafluoropropene product comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock 
step 4 of producing 2,3,3,3-tetrafluoropropene (HFO-1234yf) from the composition comprising 1,1,1,2,3-pentachloropropane ([0349]).
Regarding Claims 18-27, the claims are dependent on the optional steps of Claim 16 and thus, the limitations presented in Claims 18-27 are not given patentable weight.
Regarding Claims 29-30, Ondrus teaches producing 2,3,3,3-tetrafluoropropene (HFO-1234yf) or 2-chloro-3,3,3-trifluoropropene (HFO-1233xf) ([0335]) from a composition comprising 1,1,1,3-tetrachloropropene ([0139]-[0147]; see below; equivalent to Claim 30):

    PNG
    media_image1.png
    171
    449
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    316
    442
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    444
    449
    media_image3.png
    Greyscale

Ondrus teaches that the composition comprising 1,1,1,3-tetrachloropropane is first dehydrochlorinated ([0148]) to produce a composition comprising 1,1,3-trichloropropene ([0228]-[0235]; see below; equivalent to Claim 29):

    PNG
    media_image4.png
    306
    513
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    373
    490
    media_image5.png
    Greyscale

Ondrus further teaches that the composition comprising 1,1,3-trichloropropene is chlorinated ([0238]) to obtain a composition comprising 1,1,1,2,3-pentachloropropane ([0335]-[0344]; see below; equivalent to Claim 28):

    PNG
    media_image6.png
    323
    495
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    218
    500
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    173
    511
    media_image8.png
    Greyscale

Regarding Claim 16 step 4, while Ondrus teaches that 2,3,3,3-tetrafluoropropene can be obtained from 1,1,1,2,3-pentachloropropane, the reference fails to teach that such product is obtained by the reaction step 4-a) and purification steps 4-b) and 4-e) to 4-g). 
Regarding Claims 28-30, Ondrus teaches that the obtained 1,1,1,2,3-pentachloropropane is used as a feedstock for producing HFO-1234yf or HFO-1233xf ([0349]). However, Ondrus fails to suggest that HFO-1234yf or HFO-1233xf is obtained by fluorination step, wherein no air is added in order to maintain catalyst activity during the fluorination step, at least three distillation steps, and at least one purification step, wherein purification is performed using one or more of washing, decantation, HF absorption, neutralization, adsorption, drying, distillation and/or extractive distillation. 
These deficiencies are cured by Deur-Bert.

Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17 and 28-30, Deur-Bert teaches that the fluorination process can be conducted in the presence of oxygen or chlorine (Fig. 1) to extend catalyst lifetime ([0060]). Hence if chlorine is used to extend the catalyst lifetime, oxygen (and thus air) is necessarily absent.
Regarding Claims 28-30, Deur-Bert teaches that fluorination process is followed by four distillation steps, a decantation step, washing step and scrubbing step (Fig. 1, [0068]).
It would thus have been prima facie obvious to a skilled artisan at the time of filing to produce a product comprising HFO-1234yf using steps 1-4 of Claim 16 or from 
Both Ondrus ([0005]) and Deur-Bert ([0002]) teach that HFO-1234yf is a useful refrigerant. Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining a feedstock composition comprising 1,1,1,2,3-pentachloropropane and using the feedstock composition of Ondrus that comprises 1,1,1,2,3-pentachloropropane in the fluorination step of Deur-Bert with a reasonable expectation of success in obtaining HFO-1234yf.

Newly Applied Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-27 are newly rejected in a modified form (see underlined section for modification) on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,227,275B2 (‘275) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claims 1, 8 and 12 of ’275 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. Furthermore, Claim 2 of ‘275 teaches that the fluorination process is carried out in the absence of oxygen.
Claims of ‘275 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘275 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-15 of U.S. Patent No. 9,783,471B2 (‘471) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). 
Both instant Claims 16-17 and Claims 1, 8 and 12 of ’471 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘471 and purification methods of Deur-Bert .

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,758,449B2 (‘449) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’449 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘449 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘449 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,969,663B2 (‘663) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’663 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘663 and purification methods of Deur-Bert .

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-7 and 9 of U.S. Patent No 9,334,208B2 (‘208) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’208 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘208 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘208 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-9 and 11-13 of U.S. Patent No 10,053,404B2 (‘404) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’404 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘404 and purification methods of Deur-Bert .

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,329,227B2 (‘227) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’227 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘227 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘227 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-22 of U.S. Patent No 9,278,895B2 (‘895) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’895 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘895 and purification methods of Deur-Bert .

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No 9,624,145B2 (‘145) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’145 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘145 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘145 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No 9,828,315B2 (‘315) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’315 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘315 and purification methods of Deur-Bert .

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No 9,266,799B2 (‘799) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’799 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘799 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘799 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 and 14-21 of U.S. Patent No 9,120,716B2 (‘716) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’716 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘716 and purification methods of Deur-Bert .

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No 9,458,071B2 (‘071) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’071 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘071 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘071 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No 10,407,369B2 (‘369) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’369 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 

Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock with a catalyst in a dehydrochlorination zone to produce a reaction mixture comprising 1,1,1,3-tetrachloropropane and 1,1,3-trichloropropene, and 2-b) treating the reaction mixture obtained in step 2-a) to obtain a 1,1,3- trichloropropene feedstock ([0021]); and 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.
Regarding Claim 16 4-f), Deur-Bert teaches in Fig. 1 separating the first stream into a third stream comprising HCl and a fourth stream comprising 1234yf and 245cb; and separating the fourth stream to a fifth stream comprising 1234yf and a sixth stream comprising 245cb and recycling to reaction step 4-a).
Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘369 and purification methods of Deur-Bert .

Claims 16-27 are newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No 10,577,294B2 (‘294) in view of Ondrus (Ondrus, Z. et al. Patent application publication number US2016/0107956A1; Effectively filed on 10/16/2014; cited in the Office Action 08/28/2019) and Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). Both instant Claims 16-17 and Claim 1 of ’294 recite a process for producing 2,3,3,3-tetrafluoropropene by fluorinating 1,1,1,2,3-pentachloropropane. 
Claims of ‘294 fail to recite step 3 of instant Claim 16; purification steps 4-b) and 4-e) to 4-g; and steps 1-3 of instant Claim 17. However, these deficiencies are cured by Ondrus and Deur-Bert.
Ondrus teaches a process for preparing 1,1,1,2,3-pentachloropropane comprising the following steps: 
step 1 of telomerization to produce 1,1,1,3-tetrachloropropane feedstock, comprising: 1-a) providing a reaction mixture comprising ethylene, carbon tetrachloride and a catalyst in a principal alkylation zone to produce 1,1,1,3- tetrachloropropane in the reaction mixture, and 1-b) treating the reaction mixture obtained in step 1-a) to obtain a 1,1,1,3-tetrachloropropane feedstock ([0021]); 
step 2 of dehydrochlorinating 1,1,1,3-tetrachloropropane to produce 1,1,3- trichloropropene, comprising: 2-a) contacting the 1,1,1,3-tetrachloropropane feedstock 
step 3 of chlorinating 1,1,3-trichloropropene to produce 1,1,1,2,3-pentachloropropane, comprising: 3-a) contacting the 1,1,3-trichloropropene feedstock with chlorine in a reaction zone to produce a reaction mixture comprising 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, the reaction zone being different from the dehydrochlorination zone, wherein the level of 1,1,1,2,3-pentachloropropane in the reaction mixture is controlled by removing 1,1,1,2,3-pentachloropropane (either specifically, or by extracting reaction mixture) from the primary reaction zone/s., ii) by controlling the reaction conditions in the primary reaction zone, and/or iii) by controlling the amount of 1,1,3-trichloropropene and/or chlorine present in the primary reaction zone ([0244]), and 3-b) treating the reaction mixture obtained in step 3-a) ([0021]) to obtain a reaction mixture containing 1,1,1,2,3-pentachloropropane and 1,1,3-trichloropropene, wherein the molar ratio of 1,1,1,2,3-pentachloropropane:1,1,3-trichloropropene in the reaction mixture does not exceed 95:5 ([0237]). 
Regarding Claim 16 4-a), Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF.
Regarding Claim 16 4-b), Deur-Bert teaches in Fig. 1 separating the reaction mixture obtained in step 4-a) into a first stream comprising 1234yf, HCl and 245cb and a second stream comprising HF, 1233xf and 245cb.

Regarding Claim 16 4-g), Deur-Bert teaches that the above separation steps of 4-b) and 4-f) is conducted via distillation process (Fig. 1).
Regarding Claim 17, Deur-Bert teaches that the fluorination process can be conducted in the presence of chlorine.
 Thus, a skilled artisan would have been motivated to use the methods of Ondrus in obtaining 1,1,1,2,3-pentachloropropane via steps as instantly claimed and further would have used the claimed methods of ‘294 and purification methods of Deur-Bert with a reasonable expectation of success in obtaining purified form of 2,3,3,3-tetrafluoropropene.

Claim 28 is newly rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,766,838B2 (‘838 hereinafter, previously Application number 16/355,851) in view of Deur-Bert (Deur-Bert, D. et al. Patent application publication number US2014/0031597A1, Published Jan. 30, 2014; cited in IDS 01/22/2021). 
Claims 1-4 of ‘838 recite a process for obtaining 2,3,3,3-tetrafluoropropene or 2-chloro-3,3,3-trifluoropropene from a composition feedstock composition comprising chlorinated alkane in an amount of at least about 99.8% and oxygenated organic compounds in an amount of about 5 ppm to about 100 ppm. The claims of ‘838 teach 
Deur-Bert teaches in Fig .1 a method of fluorinating a composition comprising 1,1,1,2,3-pentachloropropane to produce a reaction mixture comprising 2,3,3,3-tetrafluoropropene (HFO-1234yf), 1,1,1,2,2-pentafluoropropane (HFC-245cb), 2-chloro-3,3,3-trifluoropropene (HCFO-1233xf), HCl and HF. Deur-Bert teaches that fluorination process is followed by four distillation steps, decantation, washing and scrubbing (Fig. 1, [0069]).
Thus, a skilled artisan would have been motivated to use the methods of Deur-Bert in using fluorination step and purification step in the process of claims of ‘838 with a reasonable expectation of success in obtaining 2,3,3,3-tetrafluoropropene and/or 2-chloro-3,3,3-trifluoropropene.

Conclusion
Claims 16-30 stand rejected and no claims are allowed.




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622